Citation Nr: 0109528	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-06 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

The propriety of the denial of entitlement to advance payment 
of educational assistance benefits under Chapter 30, Title 
38, United States Code, for the period of enrollment from 
August 9, 1999, to March 17, 2000.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from August 1991 to August 
1993.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a September 1999 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, that awarded the veteran 
educational assistance benefits for the time period requested 
but indicated that the RO was unable to award advance payment 
due to insufficient processing time.  


FINDINGS OF FACT

1.  On June 29, 1999, the veteran submitted a request for 
advance payment of his education benefits along with his 
school enrollment certification for an Associate Degree in 
Marine Technology for the period of time from August 9, 1999, 
through March 17, 2000.  

2.  The RO telephoned the veteran in July 1999 to determine 
whether he wanted a direct deposit of his advance payments; 
the veteran was not available but his answering machine 
indicated that he was moving and that he would use the 
school's address for correspondence.  A message was left by 
RO personnel for the veteran to contact the RO.

3.  The veteran's advance payment was not processed in time 
for his semester beginning August 9, 1999, and a regular 
payment was sent to his home address on September 3, 1999.

4.  The RO has conceded that the veteran was entitled to 
advance payment but that it was unable to make such payment 
due to administrative delay.  

5.  No claim of error or law regarding the issue of the 
veteran's entitlement to advance payment is properly before 
the Board.  


CONCLUSION OF LAW

The Board is without jurisdiction to consider the issue of 
the veteran's entitlement to advance payment of his education 
benefits for the period of time from August 9, 1999, through 
March 17, 2000.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 
1991)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104(a), the Board's jurisdiction is 
limited to all questions in a matter subject to decision by 
the Secretary under 38 U.S.C.A. § 511(a).  Generally, the 
Board's jurisdiction is predicated upon an appeal having been 
filed on an issue or issues in controversy regarding 
entitlement to benefits under the laws administered by VA.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.101 (2000).  
In this case, in June 1999, the veteran filed a VA Form 22-
1990 (Application for Education Benefits), which reflects 
pursuit of a commercial diver program of education at The 
College of Oceaneering.  Also in June 1999, the RO received a 
VA Form 22-1999 (Enrollment Certification - Chapter 30) that 
verified the veteran's enrollment in an Associate degree 
program at The College of Oceaneering from August 9, 1999, to 
March 17, 2000.  The VA Form 22-1999 also indicated that the 
veteran was requesting advance payment.  Based on these 
documents, the RO awarded the veteran Chapter 30 educational 
assistance benefits for the period of enrollment noted.  The 
record reflects that the award was made September 3, 1999.  
As a result, the veteran did not receive advance payment.  
The veteran was informed of this regular payment and thus the 
denial of advance payment in an undated letter.  The veteran 
responded to the letter in October 1999, indicating his 
disagreement with the denial of advance payment.  

The veteran's courses were scheduled to start August 9, 1999.  
It is uncontroverted in the record that the veteran timely 
filed the request for advance payment and that he met the 
qualifications for the same as set forth in 38 C.F.R. § 
21.7140 (2000).  See also 38 C.F.R. § 21.4138 (2000).  
However, VA was unable to provide an advance payment due to 
administrative delays.  The record shows that the VA 
attempted to reach the veteran by telephone in July 1999 but 
that his answering machine indicated that he was moving.  The 
message indicated that the veteran would use his school 
address for mail.  The RO was at that time attempting to 
ascertain whether the veteran desired direct deposit of his 
payment.  The RO apparently simply could not process the 
veteran's application on time for advance payment.  This is 
readily admitted.  The appellant was paid a regular payment 
of Chapter 30 education benefits September 3, 1999, and in 
essence advance payment was denied.  The veteran in his 
appeal has stated that he properly completed paperwork in a 
timely fashion and that he should have received advance 
payment.  He does not dispute the amount of the award or the 
fact that he did actually receive his benefits.  

In terms of the claim developed regarding the propriety of 
the denial of entitlement to advance payment of the veteran's 
education benefits for the period of time from August 9, 
1999, through March 17, 2000, no issue as to any specific 
error of fact or law remains for the Board's consideration.  
The RO concedes that the veteran was entitled to advance 
payment of educational assistance, and the veteran was 
eventually paid that assistance as a regular payment.  Since 
the veteran has been paid the educational assistance to which 
he was entitled for the period of training in question, 
albeit not in the timeframe in which he had initially 
requested, there remains no VA benefit for the Board to 
award.  The Board finds that there is no longer an 
outstanding issue of fact or law pertaining to the veteran's 
claim for advance payment of educational assistance.  Since 
there is therefore, no longer a case or controversy, the 
appeal must be dismissed.  See 38 U.S.C.A. § 7105(d)(5).


ORDER

The appeal as to the issue of denial of the veteran's 
entitlement to advance payment of his education benefits for 
the period of time period from August 9, 1999, through March 
17, 2000 is dismissed.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

